Citation Nr: 1456439	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-01 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim for service connection for a low back disability.  

The Board notes that a March 2011 rating decision granted service connection and assigned a 0 percent rating for asteatotic eczema of the left lower extremity, effective November 23, 2010.  Although the Veteran also filed a notice of disagreement with the assigned initial rating in June 2011, he subsequently withdrew his appeal in December 2011 prior to the issuance of a statement of the case.  Therefore, this issue is not before the Board at this time.  

In June 2012, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents in the Virtual VA file, including VA medical records dated from February 2012 to March 2014, are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, after a close review of the record, further development is needed prior to disposition of the claim.  

The Veteran contends that his low back disability is related to low back injuries that he incurred during his period of service.  

Service treatment records show that in October 1983, the Veteran received treatment for rule out muscle strain in the low back after he injured it when bending over to pick up luggage.  In August 1985, the Veteran again received treatment for lower back muscle strain after he experienced low back pain while doing sit-ups and holding a 15 pound weight behind his neck.  On separation examination in April 1986, even though the Veteran's spine was found to be within normal limits, he reported having recurrent back pain.  

Post-service private medical records dated from May 1991 to December 1994 show that the Veteran received intermittent treatment for a low back disability, including a June 1992 partial laminectomy and partial facetectomy of L4-L5.  A December 1993 decision from the Workers' Compensation Court of Appeals indicates that the Veteran sustained work-related injuries to his low back in January 1989 and April 1991.  

On VA examination in August 2009, the examiner diagnosed the Veteran with chronic lumbosacral strain pattern associated with multilevel lumbar degenerative disc disease, status post two-level posterior lumbar interbody fusion using threaded fusion cages.  The examiner opined that he could not resolve the issue of whether the low back disability was related to service without resort to mere speculation.  He explained that although the Veteran commented that he had low back problems on separation from service, the medical officer did not comment on the Veteran's reports as would be normal protocol.  The examiner also stated that the Veteran's 1991 work injury made it even more difficult to ascertain if the Veteran's recurring back problems had anything to do with the 1991 incident.  

In December 2010, another VA examiner reviewed the Veteran's claims file and opined that the Veteran's current back condition was not due to or aggravated by his period of service, particularly his self-limited back condition in service.  Instead, the examiner found that the Veteran had a significant intervening and interceding event in the form of a work-related injury to the back, and that this was the cause of his current back condition.  He explained that the Veteran's in-service back injury had resolved and that the Veteran had gone on to work in a physically demanding job and sustain a work-related injury while carrying 50 pounds of material.  He also noted that the Veteran had stated that between the 1989 injury and the 1991 injury, he had been normal.  The examiner further reported that there was no reference to any service-connected back injury in any of the work-up for the original work-related back injury.   

Lay statements dated in November 2010 and January 2011 from the Veteran's wife and mother reveal that after the 1983 in-service back injury, the Veteran changed from being a physical young man who enjoyed swimming, golfing, and hiking, to not being able to take road trips because his back pain and leg numbness limited the amount of time he could be in a vehicle.  After discharge from service, the Veteran's posture was reported to have changed to that of a hunched posture, and he moved around more carefully than he did prior to enlistment.  He was also noted to have visited the chiropractor and to complain of back pain.  

In June 2012, the Veteran testified before the Board at a travel board hearing.  Testimony revealed, in pertinent part, that the Veteran's in-service low back injuries had been more severe than his work-related low back injuries.  Specifically, the Veteran testified that in October 1983 during his period of service, he was unloading a forklift when one of the heavy wooden boxes fell off the top of the stack and landed on his back, pinning him to the ground.  He reported that there had been bruising up and down his back and that even though it had been severe, he had not undergone x-rays or MRIs.  Instead, he had been diagnosed with rule out muscle sprain and prescribed aspirin, heat packs, and some therapeutic exercise.  The Veteran testified that his second in-service back injury in August 1985 had occurred when he was doing sit-ups and holding a 15 pound weight behind his neck.  He did not undergo x-rays or MRIs again and was diagnosed with lower back strain.  Regarding the work-related back injuries, the Veteran indicated that in 1989, he was carrying some boards when he stepped in a hole and twisted his back.  He maintained that he had not fallen down, and that the boards had not fallen on him.  He further stated that in 1991, he was picking up a piece of rebar when his back went out.  He reported that the rebar probably only weighed 10 pounds.  The Veteran also asserted his belief that had it not been for his in-service back injuries, his intervening work-related injuries would not have been that bad.      

Given that the Veteran has provided additional testimony and lay statements clarifying the onset and continuity of symptomatology of his low back disability, he should now be afforded another VA spine examination with medical opinion concerning whether his low back disability arose during service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board notes that subsequent to the most recent supplemental statement of the case dated in March 2011, additional VA medical records dated from February 2012 to March 2014 pertaining to the Veteran's low back disability were added to his Virtual VA file.  No waiver of RO consideration was submitted for the additional VA medical records.  Therefore, the Board must remand the claim to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2014).  

Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his low back disability since service that he has not already provided.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has a current low back disability that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability is due to the Veteran's period of service, to include treatment for low back muscle strain in October 1983 and August 1985 and complaints of recurrent low back pain on separation examination in April 1986.  

The examiner is advised that the Veteran contends that his October 1983 and August 1985 in-service back injuries had been more severe than his January 1989 and April 1991 work-related back injuries.  He also alleges that he has continuously experienced low back pain since he reported having it on separation from service.  The examiner is also advised that the Veteran contends that had it not been for his in-service back injuries, his work-related back injuries would not have been so severe.  Additionally, the examiner should note the reports of the Veteran's wife and mother that after his 1983 in-service back injury, his posture changed to that of a hunched posture, and he had many physical limitations that had not existed prior to enlistment.  The examiner should also be advised that the Veteran's mother reported that after discharge from service, he had complained of back pain and received treatment with a chiropractor.   

The examiner should consider the Veteran's and his family's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination, as well as of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examination must be included in the claims folder and the record must reflect that this notification was sent to the Veteran's last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After the development requested above has been completed, the record should again be reviewed, to include consideration of the VA medical records dated from February 2012 to March 2014.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




